DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application is a CON of PCT/CN2018/090889 filed on 06/12/2018, and is acknowledged.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.  	Claims 1 and 14 recite “…and comprising one or more piezoelectric vibrators” in Lines 3 and 4, respectively.  This recitation is indefinite in that it is unclear on which side, first or second, of the piezoelectric-vibrator assembly the vibrators are arranged. In accordance with compact prosecution practice (MPEP 2173.06), the recitation is being construed for purposes of examination as meaning  at least a portion of the piezoelectric vibrators are arranged on the first side or the second side of the piezoelectric-vibrator assembly (emphasis added).

6.	Claim 8 recites the limitation "the second side of the heat sink" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Additionally, the recited limitation, as indicated above, renders Claim 8 indefinite.  It is unclear whether the intended limitation is with respect to the second surface of the heat sink (as recited in claim 9) or to the second side of the piezoelectric element (as recited in claim 1).  For compact prosecution, the claim has been interpreted as “wherein the distance between the second side of the piezoelectric-vibrator assembly and the heat sink…”.  

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As recited in Claim 6, the outer face of the tail portion comprises the first surface, and the acoustic absorption layer covers the outer surface.  When the outer surface equals the first layer, and given the need to meet the other limitations concerning the absorption layer-covered regions are required, the limitations of Claim 6 bear the same claim scope as the last limitation of claim 1, and therefore (Claim 6) does not further limit the scope of independent claim 1.  For this reason, Claim 6 is improper.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-4, 6, 8-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180290176-A1 to Fukase, et al., hereinafter "Fukase" in view of US-20180028159-A1 to Hageman, et al., hereinafter "Hageman".

13. 	Regarding Claim 1, Fukase discloses an ultrasonic transducer (transducer 2a), comprising: 
a piezoelectric-vibrator assembly (Annotated Fig. 5, Para. [0051] assembly comprising  piezoelectric element 22, back load material 21, reinforcing material 31; where piezoelectric element 22 is capable of converting an electric signal into mechanical vibration and mechanical vibration into an electric signal, and capable of transmitting and receiving an ultrasonic wave [transducer]); 
 having a first side and a second side opposite to the first side and comprising one or more piezoelectric vibrators (Annotated Fig. 5, assembly  has first side and opposing second side, and comprises a plurality of transducers 2a  as indicated in Fig. 2); 
an acoustic matching layer, arranged on the first side of the piezoelectric-vibrator assembly (Annotated Fig. 5, acoustic matching layer 23 is arranged on the first side of transducer assembly); 
a heat sink (Annotated Fig. 5, heat dissipation material 33), arranged on the second side of the piezoelectric-vibrator assembly and comprising: 
a body, having a central axis (Annotated Fig. 5; body  having central axis [dashed line A]); 
a head portion, disposed at one end of the body and facing towards the piezoelectric- vibrator assembly (Annotated Fig. 5); 
and a tail portion, disposed at another end of the body opposite to the head portion and facing away from the piezoelectric-vibrator assembly, wherein the central axis extends in a direction from the head portion to the tail portion (Annotated Fig. 5, head portion, tail portion, and central axis line A); 
the tail portion comprises 
a first surface disposed at one side of the tail portion facing away from the head portion (Annotated Fig. 5, first surface), the first surface is an oblique surface or a tapered surface (Annotated Fig. 5, attenuator 32B comprises a tapered oblique first surface), and an angle between the first surface and the central axis is an acute angle (Annotated Fig. 5, angle ).
However, Annotated Figure 5 does not disclose an acoustic-absorption layer covering at least the first surface.  
Fukase teaches, in a separate embodiment, an acoustic-absorption layer covering the end surface of the tail portion (Fig. 4; Paras. [0093, 0095, and 0098], attenuation/thermal conducting material 32A is deposed on a rear surface end [tail portion] of the heat dissipation material 33 [heat sink] Examiner notes the attenuation/thermal conducting material has dual functions, as indicated by the name:  1) to attenuate ultrasound signal directed into the heat sink [heat dissipating material 33] , and 2) to transfer heat to the heat dissipating material 33.  In the manner of attenuating signal, material 32/32A functions as an acoustic-absorbing material).  
Hageman, from a similar field of endeavor with respect ultrasound apparatuses designed for acoustic diffusion, teaches an acoustic-absorption layer (Para. [0040], adhesive material 1004 has acoustic dampening capabilities) covering a non-planar surface of a heat-sink (Fig. 10), where non-planar surface has a sawtooth topology. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the ultrasonic transducer of Figure 5 to include the acoustic-absorption layer covering the rear surface of the heat dissipation material as taught by Figure 4 of Fukase, by incorporating a layer that covers the surfaces of the non-planar edge as taught by Hageman. Doing so would have the predictable result of further suppressing the reflection of ultrasonic waves transmitted from the reinforcing material 31 to the heat dissipation material 33 on its rear end surface (Para. [0100]). One would be motivated to do so in order to enhance the scattering ability of the first surfaces [sawtooth edge of attenuator 32B] by further reducing the intensity of ultrasonic waves reflected toward the transducer.  Doing so would have the predictable result of reducing the noise generated by the natural vibration frequency of the piezoelectric elements (Para. [0108]), whose back-reflections often lead to artifacts within the ultrasound image. 


    PNG
    media_image1.png
    736
    846
    media_image1.png
    Greyscale



14.	Regarding Claims 2-4 , modified Fukase teaches the ultrasonic transducer as claimed in claim 1 above.   Hageman further teaches (Claim 2) wherein the oblique surface comprises at least one inclined sub-surface (Annotated Fig. 11, sub-surface 902 is inclined), and an angle between each of the at least one inclined sub-surface and the central axis of the body is an acute angle (Annotated Fig. 11, angle between sub-surface 902 and central axis line A is acute); (Claim 3) wherein the oblique surface comprises a pair of inclined sub-surfaces intersecting with each other at a straight line and gradually extending away from each other in a direction from the tail portion to the head portion (Annotated Fig. 12, Para. [0041], oblique surface is a wedge 1202 comprising a pair of sub-surfaces (gray and black) inclined and intersecting at point B, an orthogonal line to surface, and extending away in a direction from the top [head] to bottom [tail] of the heat sink), an angle between the pair of inclined sub-surfaces is an acute angle (Annotated Fig. 12, adjacent gray and black sub-surfaces form acute angle ), and an angle between each of the pair of inclined sub-surfaces and the central axis of the body is an acute angle (Annotated Fig. 12, angle between adjacent pair of sub-surfaces 902 and central axis is acute [not shown; central axis is orthogonal to field of view and forms a point in the center of the viewing plane]); and (Claim 4)  wherein the oblique surface is a pyramid surface comprising a plurality of sub-surfaces (Fig. 9, Para. [0038],  nonplanar surface 412 is comprised of plurality of oblique sub-surfaces 902 forming pyramid converging at point 904), and an angle between each of the plurality of sub-surfaces and the central axis is an acute angle (Fig. 9, angles formed between sub-surfaces 902 and central axis are acute angles [not shown; central axis is orthogonal to field of view and forms a point in the center of the viewing plane]). 
	It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the first surface of Fukase with the oblique surfaces taught by Hageman.  Doing so would have the predictable result of increasing the diffusivity of acoustic waves incident on the rear surface of the heat sink (Abstract, Para. [0037]).  One would be motivated to do so to further reduce the surface incident acoustic waves and thereby reduce the noise generated by the natural vibration frequency of the piezoelectric elements, whose back-reflections often lead to artifacts (due to interference) within the ultrasound image. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.

    PNG
    media_image2.png
    836
    1062
    media_image2.png
    Greyscale



15.	Regarding Claim 6, Modified Fukase teaches the ultrasonic transducer as claimed in claim 1 above.  Fukase further teaches wherein the tail portion comprises an outer face (Annotated Fig. 5, sawtooth edge of attenuator 32B forms an outer face [gray circle] of the tail portion), the outer face of the tail portion comprises the first surface (Annotated Fig. 5); the acoustic-absorption layer covers the outer face of the tail portion (Examiner notes that while Annotated Fig. 5 does not directly teach the acoustic-absorption layer covering the outer surface or the first surface, the combination of Fukase embodiments, as modified and  illustrated in Figs. 4 and 5, suggests the describe the recited outcome of covering the outer face of the tail portion, and therefore reads on the limitation); or 17the acoustic-absorption layer covers the outer face of the tail portion, an outer face of the body, and a side wall of the head portion; or the acoustic-absorption layer covers an outer face of the heat sink.  

16.	Regarding Claim 8, modified Fukase teaches the ultrasonic transducer as claimed in claim 1 above. Fukase further teaches wherein a distance between the second side of the heat sink and the piezoelectric-vibrator assembly is defined as , wherein 0 <<3mm.  (Examiner notes that Claim 8 is interpreted as indicated in the above 112b rejection.  As such, Fukase further teaches wherein a distance between the second side of the piezoelectric-vibrator assembly and the heat sink is defined as , wherein 0 < < 3mm.  As illustrated in Annotated Fig. 5, the vibrator assembly comprises reinforcing layer 31 [second side of assembly] , and the distance  between the layer 31 and heat sink 33 is 0 mm, and reads on the claim limitation.

17.	Regarding Claim 9, modified Fukase teaches the ultrasonic transducer as claimed in claim 1 above.  Fukase further teaches wherein the head portion comprises a second surface disposed at an end of the head portion facing away from the tail end (Annotated Fig 5, head region of heat sink 33 has a second surface, disposed in a direction facing away from first surface), the acoustic- absorption layer further covers the second surface (Para. [0112], Annotated Fig. 5 (not shown), attenuation/thermal conduction material 32 may be further disposed at an end of the heat dissipation material 33 on the acoustic element 20 side [between reinforcing material 31 and heat dissipation material 33]), and the second surface is spaced from the second side of the piezoelectric-vibrator assembly via the acoustic-absorption layer (Annotated Fig. 5, Para. [0112], the second side of the piezoelectric vibrator assembly is distanced from the second surface of the heat dissipation material 33 [heat sink] via the acoustic-absorption layer 32 [not illustrated in Annotated Fig. 5]).   Examiner notes that while Fukase does not explicitly illustrate the acoustic-absorption layer 32, the disclosure of adding such a layer (Para. [0112]) indicates such an addition is considered.  Further, it would have been obvious to one skilled in the art, before the filing date of the claimed invention, to add an acoustic-absorption layer to the second surface of the heat dissipation material as taught by Fukase.  Doing so would have resulted in the placement of the acoustic-absorption layer beneath the reinforcing material.  One would have been motivated to do so  to satisfactorily transfer heat from the reinforcing material 31 to the heat dissipation material 33, and attenuates ultrasonic vibration from the acoustic element 20 side to suppress transfer of an ultrasonic wave to the heat dissipation material (Para. [0080]).

18.	Regarding Claim 11, modified Fukase teaches the ultrasonic transducer as claimed in claim 1. Fukase further teaches wherein the acoustic-absorption layer comprises a side wall covering the first surface of the heat sink (see examiner’s note), and the head portion further comprises a second surface disposed at an end facing away from the tail portion (Annotated Fig. 5, head portion having a second surface), the side wall comprises an outer face facing away from the tail portion (see examiner’s note), and the outer face of the side wall is parallel to the second surface (see examiner’s note). Examiner notes that while the figures does not directly illustrate all of the recited limitations, the combination of Fukase as modified suggests the described limitations: acoustic-absorption layer comprises a side wall covering the first surface of the heat sink (attenuation/conducting material 32A forms a wall and covers first surface of the tail portion); the side wall comprises an outer face facing away from the tail portion, and the outer face of the side wall is parallel to the second surface (the side wall has an outermost face parallel to the second surface of heat dissipation material 33).

19.	Regarding Claim 13, modified Fukase teaches the ultrasonic transducer as claimed in claim 1 above.  Fukase further  teaches wherein the acoustic-absorption layer (back load material 21) comprises a flexible substrate and particles filled in the flexible substrate ; the flexible substrate is made of any one selected from the group consisting of epoxy, polyurethane, and silicone; the particles are selected from the group consisting of tungsten powders and lead powders (Para. [0059], back load material may be comprised of epoxy resin composite containing tungsten oxide powder [particles]).

20.	Regarding Claim 14,  Fukase discloses an ultrasonic probe (probe 2B), comprising: 
an ultrasonic transducer (transducer 2a), comprising: 
a piezoelectric-vibrator assembly (Annotated Fig. 5, Para. [0051] assembly comprising  piezoelectric element 22, back load material 21, reinforcing material 31; where piezoelectric element 22 is capable of converting an electric signal into mechanical vibration and mechanical vibration into an electric signal, and capable of transmitting and receiving an ultrasonic wave), having a first side and a second side opposite to the first side and comprising one or more piezoelectric vibrators (Annotated Fig. 5, assembly  has first side and opposing second side, and comprises a plurality of transducers [vibrators 22] as indicated in Fig. 2, 2a); 18
an acoustic matching layer, arranged on the first side of the piezoelectric-vibrator assembly; 
a heat sink, arranged on the second side of the piezoelectric-vibrator assembly (Annotated Fig. 5, heat dissipation material 33) and comprising: 
a body (Annotated Fig. 5; body having central axis [dashed line A]); 
a head portion, disposed at one end of the body and facing towards the piezoelectric-vibrator assembly (Annotated Fig. 5); 
and a tail portion, disposed at another end of the body opposite to the head portion and facing away from the piezoelectric-vibrator assembly (Annotated Fig. 5), 
wherein the tail portion comprises a first surface disposed at one side of the tail portion facing away from the head portion (Annotated Fig. 5, first surface), 
and the first surface is an oblique surface or a tapered surface (Annotated Fig. 5, attenuator 32B comprises a tapered oblique first surface).
However, Annotated Figure 5 does not disclose an acoustic-absorption layer covering at least the first surface.  
Fukase teaches, in a separate embodiment, an acoustic-absorption layer covering the end surface of the tail portion (Fig. 4; Paras. [0093, 0095, and 0098], attenuation/thermal conducting material 32A is deposed on a rear surface end [tail portion] of the heat dissipation material 33 [heat sink] Examiner notes the attenuation/thermal conducting material has dual functions, as indicated by the name:  1) to attenuate ultrasound signal directed into the heat sink [heat dissipating material 33] , and 2) to transfer heat to the heat dissipating material 33.  In the manner of attenuating signal, material 32/32A functions as an acoustic-absorbing material).  .  
Hageman, from a similar field of endeavor with respect ultrasound apparatuses designed for acoustic diffusion, teaches an acoustic-absorption layer (Para. [0040], adhesive material 1004 has acoustic dampening capabilities) covering a non-planar surface of a heat-sink (Fig. 10), where non-planar surface has a sawtooth topology. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the ultrasonic transducer of Figure 5 to include the acoustic-absorption layer covering the rear surface of the heat dissipation material as taught by Figure 4 of Fukase, by incorporating a layer that covers the surfaces of the non-planar edge as taught by Hageman. Doing so would have the predictable result of further suppressing the reflection of ultrasonic waves transmitted from the reinforcing material 31 to the heat dissipation material 33 on its rear end surface (Para. [0100]). One would be motivated to do so in order to enhance the scattering ability of the first surfaces [sawtooth edge of attenuator 32B] by further reducing the intensity of ultrasonic waves reflected toward the transducer.  Doing so would have the predictable result of reducing the noise generated by the natural vibration frequency of the piezoelectric elements (Para. [0108]), whose back-reflections often lead to artifacts within the ultrasound image. 

21.	Regarding Claims 15, 17-18, modified Fukase teaches the ultrasonic probe as claimed in claim 14 above.    Hageman further teaches (Claim 15) comprising: a housing (probe housing 102a,b and shroud 106); an acoustic window (acoustic lens 104), connected to the housing (Figs. 1-2, acoustic lens 104 connected to housing shroud 106), wherein the acoustic window and the housing cooperatively define a receiving cavity, and the ultrasonic transducer is received in the receiving cavity (Fig. 2, acoustic lens 104, shroud 106, and probe housing 102a and 102b, when connected define cavity wherein the transducer assembly 110 is received); (Claim 17) wherein the surface comprises a pair of inclined sub-surfaces intersecting with each other at a straight line and gradually extending away from each other in a direction from the tail portion to the head portion (Annotated Fig. 12, Para. [0041], surface is a series of wedges 1202 comprising a pair of sub-surfaces (gray and black) inclined and intersecting at point B, an orthogonal line to surface, and extending away in a direction from the top [head] to bottom [tail] of the heat sink), an angle between the pair of inclined sub-surfaces is an acute angle (Annotated Fig. 12, adjacent gray and black sub-surfaces form acute angle ), and an angle between each of the pair of inclined sub-surfaces and the central axis of the body is an acute angle (Annotated Fig. 12, angle between adjacent pair of sub-surfaces 902 and central axis is acute [not shown; central axis is orthogonal to field of view and forms a point in the center of the viewing plane]); (Claim 18) wherein the surface is a pyramid surface comprising a plurality of sub-surfaces (Fig. 9, Para. [0038],  nonplanar surface 412 is comprised of plurality of oblique sub-surfaces 902 forming pyramid converging at point 904), and an angle between each of the plurality of sub-surfaces and the central axis is an acute angle (Fig. 9, angles formed between sub-surfaces 902 and central axis are acute angles [not shown; central axis is orthogonal to field of view and forms a point in the center of the viewing plane]).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the probe of Fukase with a housing as taught by Hageman.  Doing so would have the expected result of providing protection to the internal probe elements.  Further, it would have been obvious to modify the first surface of Fukase with the oblique surfaces taught by Hageman.  Doing so would have the predictable result of increasing the diffusivity of acoustic waves incident on the rear surface of the heat sink (Abstract, Para. [0037]).  One would be motivated to do so to, in the case of the housing, minimize damage due from inadvertent contact, use, and environmental conditions (for example bodily fluids).  Additionally, with regard to the oblique surfaces, one would be motivated to further reduce the surface incident acoustic waves and thereby reduce the noise generated by the natural vibration frequency of the piezoelectric elements, whose back-reflections often lead to artifacts (due to interference) within the ultrasound image. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.
22.	Regarding Claim 16, modified Fukase teaches the ultrasonic probe as claimed in claim 14 above. Fukase further teaches wherein the first surface comprises at least one inclined sub-surface (Annotated Fig. 5, first surface is an inclined surface) and an angle between each of the at least one inclined sub-surface and the central axis of the body is an acute angle (Annotated Fig. 5, angle ).

23.	Regarding Claim 20, Fukase discloses an ultrasonic detection apparatus, comprising 
an ultrasonic probe (probe 2B), and the ultrasonic probe comprising 
an ultrasonic transducer (transducer 2a); the ultrasonic transducer comprising: 19
a piezoelectric-vibrator assembly (Annotated Fig. 5, Para. [0051] assembly comprising  piezoelectric element 22, back load material 21, reinforcing material 31; where piezoelectric element 22 is capable of converting an electric signal into mechanical vibration and mechanical vibration into an electric signal, and capable of transmitting and receiving an ultrasonic wave), having a first side and a second side opposite to the first side and comprising one or more piezoelectric vibrators (Annotated Fig. 5, assembly  has first side and opposing second side, and comprises a plurality of transducers [vibrators 22] as indicated in Fig. 2, 2a); 
an acoustic matching layer, arranged on the first side of the piezoelectric-vibrator assembly (Annotated Fig. 5, acoustic matching layer 23 is arranged on the first side of transducer assembly); 
a heat sink, arranged on the second side of the piezoelectric-vibrator assembly (Annotated Fig. 5, heat dissipation material 33) and comprising: 
a body, substantially in shape of a column and having a central axis (Annotated Fig. 5; body  is columnar in shape, having central axis [dashed line A]); 
a head portion, disposed at one end of the body and facing towards the piezoelectric-vibrator assembly (Annotated Fig. 5); 
and a tail portion, disposed at another end of the body opposite to the head portion and facing away from the piezoelectric-vibrator assembly (Annotated Fig. 5), wherein the tail portion comprises a first surface disposed at one side of the tail portion facing away from the head portion (Annotated Fig. 5, first surface), and the first surface is an oblique surface (Annotated Fig. 5, attenuator 32B comprises a tapered oblique first surface), and an angle between the first surface and the central axis is an acute angle (Annotated Fig. 5, angle ).
However, Annotated Figure 5 does not disclose an acoustic-absorption layer covering at least the first surface.  
Fukase teaches, in a separate embodiment, an acoustic-absorption layer covering the end surface of the tail portion (Fig. 4; Paras. [0093, 0095, and 0098], attenuation/thermal conducting material 32A is deposed on a rear surface end [tail portion] of the heat dissipation material 33 [heat sink] Examiner notes the attenuation/thermal conducting material has dual functions, as indicated by the name:  1) to attenuate ultrasound signal directed into the heat sink [heat dissipating material 33] , and 2) to transfer heat to the heat dissipating material 33.  In the manner of attenuating signal, material 32/32A functions as an acoustic-absorbing material).    
Hageman, from a similar field of endeavor with respect ultrasound apparatuses designed for acoustic diffusion, teaches an acoustic-absorption layer (Para. [0040], adhesive material 1004 has acoustic dampening capabilities) covering a non-planar surface of a heat-sink (Fig. 10), where non-planar surface has a sawtooth topology. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the ultrasonic transducer of Figure 5 to include the acoustic-absorption layer covering the rear surface of the heat dissipation material as taught by Figure 4 of Fukase, by incorporating a layer that covers the surfaces of the non-planar edge as taught by Hageman. Doing so would have the predictable result of further suppressing the reflection of ultrasonic waves transmitted from the reinforcing material 31 to the heat dissipation material 33 on its rear end surface (Para. [0100]). One would be motivated to do so in order to enhance the scattering ability of the first surfaces [sawtooth edge of attenuator 32B] by further reducing the intensity of ultrasonic waves reflected toward the transducer.  Doing so would have the predictable result of reducing the noise generated by the natural vibration frequency of the piezoelectric elements (Para. [0108]), whose back-reflections often lead to artifacts within the ultrasound image.


24.	Claims 5, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180290176-A1 to Fukase, et al., hereinafter "Fukase", in view of US-20180028159-A1 to Hageman, et al., hereinafter "Hageman" as applied to claim 1 above, and further in view of US-20110114303-A1 to Rhim, et al., hereinafter "Rhim".

25. 	Regarding Claim 5, modified Fukase discloses the ultrasonic transducer as claimed in claim 1 above.  However, Fukase fails to disclose wherein the tapered surface is a conical surface having a generatrix, an angle between the generatrix of the conical surface and the central axis is less than 90 degrees.  
Rhim, from a similar field of endeavor with respect to ultrasonic probes having heat sinks for the prevention of deterioration of characteristics of piezoelectric devices, teaches wherein the tapered surface is a conical surface having a generatrix (Figs. 11 and Annotated Fig. 10, tapered surface comprises a heat conductive protrusion 452 having a conical surface with generatrix at its apex), an angle between the generatrix of the conical surface and the central axis is less than 90 degrees (Annotated Fig. 10, angle  between the generatrix and central axis line A is acute).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the first surface of Fukase with the tapered surfaces taught by Rhim.  Doing so would have the predictable result of preventing ultrasonic waves absorbed into the heat sink from being reflected towards the transducer assembly at the head portion of the heat sink (Para. [0058]).  
One would be motivated to do so to further reduce the surface incident acoustic waves and thereby reduce the noise generated by the natural vibration frequency of the piezoelectric elements, whose back-reflections often lead to artifacts (due to interference) within the ultrasound image. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.

    PNG
    media_image3.png
    374
    805
    media_image3.png
    Greyscale


26.	Regarding Claim 10, modified Fukase teaches the ultrasonic transducer as claimed in claim 9 above.  Fukase fails to teach  wherein the head portion comprises a plurality of heat-dissipation portions extending toward the piezoelectric-vibrator assembly, the plurality of heat-dissipation portions are spaced apart from each other, and the acoustic-absorption layer comprises an acoustic-absorption protrusion disposed in a gap defined between every two adjacent heat-radiating portions. 
Rhim, from a similar field of endeavor with respect to ultrasonic probes having heat sinks for the prevention of deterioration of characteristics of piezoelectric devices, teaches wherein the head portion comprises a plurality of heat-dissipation portions extending toward the piezoelectric-vibrator assembly (Fig. 3, heat transfer protrusions 152 located at the head of base body 151 of heat sink 150, and extend toward piezoelectric device 130), the plurality of heat-dissipation portions are spaced apart from each other (Fig. 3, heat protrusions 152 are spaced at a distance apart), and the acoustic-absorption layer comprises an acoustic-absorption protrusion disposed in a gap defined between every two adjacent heat-radiating portions (Fig. 3, acoustic-absorption layer [rear layer 140] is comprised of depressions 142 in which protrusions 152 are inserted; forming an acoustic-absorption protrusion filling the spaces between protrusions 152).
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the head portion of Fukase to include the heat sink protrusions and surrounding acoustic-absorption layer of Rhim.  Doing so would have the predictable result of rapidly dissipating heat generated by the vibrations of the piezoelectric device as well as absorb any ultrasound waves emitted backward.  One would be motivated to do so in order to prevent the deterioration of the durability and performance of the piezoelectric device and the ultrasound probe.  Moreover, one could prevent an acoustic lens from becoming excessively heated, thereby avoiding an apparatus with a high surface temperature from contact with the patient (Para. [001]).

27.	Regarding Claim 19, modified Fukase teaches the ultrasonic probe as claimed in claim 14 above.  However, Fukase fails to teach wherein the first surface is a conical surface having a generatrix, an angle between the generatrix of the conical surface and the central axis is less than 90 degrees.  
	Rhim, from a similar field of endeavor with respect to ultrasonic probes having heat sinks for the prevention of deterioration of characteristics of piezoelectric devices, teaches wherein the surface is a conical surface having a generatrix (Fig. 11 and Annotated Fig. 10, tapered surface comprises a heat conductive protrusion 452 having a conical surface with generatrix at its apex), an angle between the generatrix of the conical surface and the central axis is less than 90 degrees (Annotated Fig. 10, angle  between the generatrix and central axis line A is acute). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the first surface of Fukase with the conical surfaces taught by Rhim.  Doing so would have the predictable result of preventing ultrasonic waves absorbed into the heat sink from being reflected towards the transducer assembly at the head portion of the heat sink (Para. [0058]).  
One would be motivated to do so to further reduce the surface incident acoustic waves and thereby reduce the noise generated by the natural vibration frequency of the piezoelectric elements, whose back-reflections often lead to artifacts (due to interference) within the ultrasound image. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.

28.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US-20180290176-A1 to Fukase, et al., hereinafter "Fukase", in view of US-20180028159-A1 to Hageman, et al., hereinafter "Hageman"  as applied to claim 6 above, and further in view of US-20140100561-A1 to Biadillah, et al., hereinafter "Biadillah".

29.	Regarding Claim 7, modified Fukase teaches the ultrasonic transducer as claimed in claim 6 above. However, Fukase fails to teach wherein the heat sink is made of any material selected from the group consisting of monocrystal alumina, monocrystal silicon, and monocrystal silicon carbide.  
Biadillah, from a similar field of endeavor with respect to devices used to deliver and moderate energy within a patient body, teaches wherein the heat sink is made of any material selected from the group consisting of monocrystal alumina, monocrystal silicon, and monocrystal silicon carbide (Para. [0069], the ceramic heat shield [heat sink] 218 is made of pure alumina or sapphire crystal comprising a single/mono crystal aluminum oxide [alumina]).
	It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the heat sink of Fukase with the monocrystal alumina as taught by Biadillah.  Doing so would have the provide the benefit of using a material with high thermal conductivity to improve the heat dissipation qualities of the system.  One would be motivated to do in order to prevent the deterioration of the durability and performance of the piezoelectric device and the ultrasound probe.  Moreover, one could prevent an acoustic lens from becoming excessively heated, thereby avoiding an apparatus with a high surface temperature from contact with the patient.

30.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US-20180290176-A1 to Fukase, et al., hereinafter "Fukase" in view of US-20180028159-A1 to Hageman, et al., hereinafter "Hageman" as applied to claim 1 above, and further in view of US 20170167716 A1 to Ezaki, et al., hereinafter “Ezaki”.


31.	Regarding Claim 12, modified Fukase teaches the ultrasonic transducer as claimed in claim 1 above. Fukase further teaches wherein the tail portion comprises an outer face (Annotated Fig. 5, sawtooth edge of attenuator 32B forms an outer face [gray circle] of the tail portion), and the outer face comprises the first surface (Annotated Fig. 5).  However, Fukase fails to teach at least the first surface of the outer face of the tail portion is a polished surface.  
Ezaki, from a similar field of endeavor with respect to heat sink design and manufacturing, teaches a heat sink comprised of a highly conductive material, in contact with a resin material, or [molded] part, may need a surface treatment in order to improve bonding strength and adhesion between the two materials  (Para. [0069], examples of the surface treatment include, but are not limited to…physical polishing). 
It would have been obvious to one skilled in the art to modify the inclined surface of Fukase with a polishing surface treatment as taught by Ezaki.  Doing so would have the expected result of smoothing the surfaces of the heat sink and preparing them for bonding to the acoustic-absorptive layer.  One would have been motivated to do so further enhance surface's ability to bond with the acoustic layer and produce a device having adequate adhesion properties.  This modification would lead to the enhancement of the acoustic-absorptive properties of the heat sink in general,  by adding an additional layer to the heat sink surface and allowing for further deflection of  the ultrasound signals within the heat sink, thereby allowing for increased diffusion of the waves and minimizing back-reflections onto the transducer. Moreover, such a  modification would reduce the occurrence of artifact in ultrasound images, often due to noise resulting from ultrasound waves being reflected back into the transducer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793